PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/569,309
Filing Date: 25 Oct 2017
Appellant(s): Wohlwend et al.



__________________
D. SCOTT HEMINGWAY (Reg. No. 36,366)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/5/21 and the corrected brief filed 5/27/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/20/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Regarding Appellant’s arguments drawn to the rejection of the pending claims under 35 U.S.C. § 101, Examiner respectfully disagrees and submits that the claims are drawn to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention. In the Appeal brief dated 5/5/21, Appellant’s arguments cite various portions of the specification that attempt to illustrate why the present application is a specialized computer hardware that is distinguishable, distinctive, and different from generic computer components and generic computer systems (see page 9). However, Examiner submits that the cited computer program elements are merely citations within the specification that describe why the components and functionality are believed to be novel, but the specific components of the system are no more than general purpose computer that has been programmed to perform the claimed abstract idea and does not provide any specialized hardware that would transform the claims into something more than the abstract idea. The language as claimed does not provide 
In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the claims are drawn to systems for entry of customer experience feedback with real-time automated filtering and evaluation. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of entry of customer experience feedback with real-time automated filtering and evaluation, including the steps of specifically “transmits one or more survey questions…requesting customer feedback responses…”, “…receives customer experience feedback responses provided by said customer…and conducts a real time filtering and evaluation of said customer experience feedback responses…in order to determine whether to issue one or more real-time notifications to selected personnel…”, “…receiving and processing communications from said first mobile unit…”, “…maintaining information related to customers and personnel at the home network…”, and “…provide a communications interface for communications…”, which is drawn to the abstract idea grouping of Certain Methods of Organizing Human Activity. The limitations of at least “…receives customer experience feedback responses provided by a customer…and evaluates said customer experience feedback responses on a real-time basis in order to determine whether to issue real-time notifications to selected personnel…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of 
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that  Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. 


B. Appellant's arguments with respect to the rejection of the pending claims under 35 U.S.C. § 103 have been considered, however the Examiner believes the applied prior art teaches of all the claimed limitations. Regarding Appellant’s arguments that Hamilton does not teach of “customer service feedback”, “real-time notification to personnel to rectify negative experiences”, and “notifications to personnel when a customer returns to the service location”, and that Briggs does not teach of “detection of failure to meet predetermined standard” and “detection and notification of returning customer”, Examiner respectfully disagrees and reiterates that the cited art of Hamilton in view of Briggs teaches of each of these limitations. 

Furthermore, regarding the limitations of “customer service feedback”, “real-time notification to personnel to rectify negative experiences”, “detection of failure to meet predetermined standard” and “detection and notification of returning customer”, Examiner relies on Briggs as a supplemental reference to the Hamilton reference and  submits that Briggs teaches of collecting and analyzing real-time customer feedback, specifically including the evaluating of the feedback responses to allow for real-time notification to personnel to rectify negative experiences and to determine whether to issue real-time notifications if the responses fail to satisfy a minimum predetermined standard (see at least abstract and pg. 2-3, [0046-0052] and Fig. 1-2 which describes a system and method for digitally collecting and analyzing real-time customer feedback,  (see at least pg. 3, [0050] which describes the feedback sent from the device to the server where the server may be run on a computer, which may comprise RAM, storage, and a processor; and pg. 5, [0067] and Fig. 8 which describes a screenshot of the sentiment trends of the client portal; and pg. 5, [0068] and Fig. 9 which describes a screenshot of the participation trends of the client portal).
Regarding the arguments drawn to what both references fail to teach, that neither Briggs nor Hamilton teach of detection of responses that fail to satisfy a minimum predetermined standard and real-time transmittal of system notifications to selected personnel to allow personnel to rectify negative customer experiences before the customer leaves the point of service location, of customer experience feedback that is requested of a customer at the point of service during closing a service transaction, and of a system that detects when a customer has returned to the service location and a system that transmits real-time notifications to selected personnel to alert personnel when a customer returns to the service location, Examiner submits that Hamilton teaches of distribution of feedback among customers in real-time, which is drawn to customer feedback, particularly as applied in combination with the Briggs references. In 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683      

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                  



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.